Citation Nr: 0709657	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-29 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher disability rating for tunnel 
vision, right eye, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1984 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Board notes that the veteran submitted additional 
evidence subsequent to the issuance of the August 2003 
statement of the case.  This evidence has not been considered 
by the RO; however, in correspondence dated in October 2006, 
the veteran's representative waived RO review of this 
evidence.  Therefore, the Board finds that its review of this 
evidence in the first instance will not result in prejudice 
to the veteran.  

The veteran indicated in her October 2003 substantive appeal 
that she wanted a Board hearing.  However, the RO scheduled 
the veteran for a March 2004 RO hearing (for which she failed 
to report), not a Board hearing.  The Board sent the veteran 
a letter in November 2006 asking the veteran if she still 
wanted a Board hearing and notified her that if she did not 
respond to the letter in 30 days, the Board would assume that 
she no longer wanted a Board hearing.  The record does not 
show that the veteran responded to this letter.  As such, the 
Board finds that the veteran has, in effect, withdrawn her 
request for a Board hearing.

Additionally, the Board notes that in its February 2007 
correspondence with the Board, the veteran's representative, 
The American Legion, noted that there appeared to be some 
problem with the recognition of representation, based on a 
prior VA computer entry, and asked for resolution of this 
matter.  The Board notes that the veteran's power of attorney 
dated in October 2003 is made out for The American Legion and 
has not been revoked.  In addition, the Board notes that the 
VA computer system currently shows The American Legion as the 
veteran's representative.  Therefore, the Board finds that 
The American Legion is the veteran's representative in the 
instant matter.

Finally, the Board notes that in her December 2005 statement, 
the veteran appears to possibly be raising secondary service 
connection claims for a sleep disturbance disability, 
headaches, numbness, leg cramps, and a respiratory 
disability.  These matters are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia disability 
is manifested by objective evidence of vomiting, upset 
stomach, substernal pain, subzyphoid pain, and regurgitation 
with no evidence of hematemisis, sustained dysphagia, weight 
loss or specialized diet.  Considerable impairment of health 
is not demonstrated.

2.  The veteran's service-connected tunnel vision, right eye, 
is currently manifested by visual acuity of 20/200 in the 
right eye and 20/20 in the left eye and a visual field of 
18.75 degrees of concentric contraction in the right eye.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has depression due to her 
service in the military.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (2006).

2.  The criteria for a disability rating of 20 percent, but 
no higher, for tunnel vision, right eye, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 4.80, 4.84(a), Diagnostic 
Code 6080 (2006).

3.  Depression was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in October 2002 and January 2003 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate increased ratings and 
service connection claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.  The Board notes that the letters 
from the RO did not advise the veteran of the information and 
evidence necessary to establish effective dates as to the 
increased ratings and effective dates and increased ratings 
as to the service connection claims on appeal.  However, with 
respect to the claims on appeal that are denied in this 
decision, any question as to the proper disability rating or 
effective date to be assigned is rendered moot.  

The Board also acknowledges that the grant of an increase in 
disability rating from 10 to 20 percent for the veteran's 
service-connected right eye disability is a partial grant of 
the benefit sought on appeal.  Nevertheless, it is pertinent 
to note that the evidence does not show, nor does the veteran 
or her representative contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
her claims.  The record includes service medical records, 
private medical records and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations in connection with her claims.  As such, the 
Board finds that the record includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.



Analysis

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Hiatal Hernia

The veteran's service-connected hiatal hernia disability is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 7346.  This Diagnostic Code dictates that 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, or arm 
or shoulder pain, productive of considerable impairment of 
health warrants a 30 percent disability rating.  A 60 percent 
disability rating is warranted when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or, other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

The relevant evidence of record shows that the veteran's son 
submitted statements saying his mother vomited frequently and 
complained of stomach and throat pain.  VA treatment records 
from 2002 and 2003 show one complaint of vomiting and one 
complaint of upset stomach.  

A January 2003 VA examination report reflects that the 
veteran complained of substernal and subzyphoid pain, 
regurgitation, and daily use of medication to control her 
digestive symptoms.  She denied hematemisis and sustained 
dysphagia.  Her weight was stable and she was on a regular 
diet.  On physical examination, her abdomen was flat, bowel 
sounds were present and there were no masses or tenderness 
noted.  The diagnosis was gastroesophageal reflux disease 
(GERD) with hiatal hernia, on medical treatment, and 
uncomplicated to date.

A January 2003 statement from the veteran shows that she 
alleged pain in her abdomen for several hours following 
palpation of the area during the January 2003 VA examination.  
A January 2003 note from a physician at Congress Heights 
Clinic notes that the veteran presented in July 2002 with a 
history of hiatal hernia and GERD.

Private medical records from April 2005 show that a biopsy 
revealed esophagitis.  A small hiatal hernia was noted, but 
the stomach and duodenum were normal.  A December 2005 letter 
from the veteran states that her throat has eroded from 
constant vomiting and that she wakes up in her sleep from 
choking on vomit.  She also complained of heartburn and 
nausea with a severe attack.  

In summary, the evidence of record demonstrates that the 
veteran has a hiatal hernia and GERD.  Medical treatment 
records show only one complaint of vomiting and one complaint 
of upset stomach in VA treatment records from 2002 and 2003.  
The VA examination report from January 2003 shows that the 
veteran complained of substernal pain, subzyphoid pain, and 
regurgitation, but denied hematemisis and sustained 
dysphagia.  Her weight was stable and she was on a regular 
diet.  No abnormalities were noted on examination and the 
veteran's hiatal hernia with GERD was described as 
"uncomplicated to date".  Treatment records from 2005 show 
diagnosis of esophagitis and 2005 statements from the veteran 
describe complaints of more severe symptoms.  

The Board notes that the objective medical evidence of record 
does not demonstrate persistently recurrent epigastric 
distress as there are only two complaints of epigastric 
distress in VA treatment records from 2002 and 2003 and no 
evidence of treatment for any gastrointestinal symptoms for 
the two year period from January 2003 to February 2005 and 
the nearly two year period from May 2005 to present.  The 
Board also finds that the overall disability picture of 
relatively mild symptoms in 2002 and early 2003 followed by 
four years of absolutely no treatment for gastrointestinal 
symptoms, other than the April 2005 private treatment 
records, does not demonstrate symptoms which result in 
considerable impairment of health, even when taking into 
consideration the veteran's statements from 2005 alleging 
more severe symptoms.  Her weight has been stable and there 
is no evidence demonstrating that any of the symptoms 
associated with the service-connected hiatal hernia results 
in considerable impairment of health.  As such, the Board 
finds that the criteria for the next higher 30 percent 
disability rating are not warranted.  

Tunnel Vision

The veteran's right eye disability, described as tunnel 
vision, is currently rated under the provisions of Diagnostic 
Code 6080.  The applicable regulations dictate that the best 
distant vision obtainable after best correction will be the 
basis of rating.  38 C.F.R. § 4.75 (2005).  Eye disabilities 
may be rated based on loss of visual acuity under Diagnostic 
Codes 6061 to 6079.  38 C.F.R. § 4.84a (2006).  
Vision in one eye of 15/200 (4.5/60) and vision in the other 
eye of 20/40 (6/12) warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  Vision in one eye of 20/200 
(6/60) and vision in the other eye of 20/40 (6/12) warrants a 
20 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Vision in one eye of 20/100 (6/30) and vision in the other 
eye of 20/50 (6/15) warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.  Vision in one eye of 20/70 
(6/21) and vision in the other eye of 20/50 (6/15) warrants a 
20 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6078.  
Where one eye is rated as 20/40 or better, a 30 percent 
disability rating is only warranted when the other eye is 
rated as 10/200 or worse.  See Diagnostic Codes 6066, 6070, 
6074 and 6077.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 
4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  This is subtracted from 
500.  The difference represents the total remaining degrees 
of visual field.  The difference divided by eight represents 
the average contraction for rating purposes. 38 C.F.R. § 
4.76a (2006).

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/50.  
Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  38 
C.F.R. § 4.84a, Diagnostic Code 6080 (2006).

Demonstrable pathology commensurate with the functional loss 
is required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2) (2006).

The relevant medical evidence of record includes a January 
2003 VA examination report which notes that the veteran was 
noted to have "tunnel vision" in the right eye.  On 
examination, the veteran had corrected distance vision of 
20/25 in her right eye and 20/20 in her left eye.  Her 
cornea, lens and iris were normal.  The examiner noted that 
her visual field was constricted in the right eye and within 
normal limits in the left eye.  The average concentric 
contraction of the visual field in the right eye was to 18.75 
degrees.

Private medical evidence from November 2003 show what appears 
to be uncorrected distance vision of 20/25 in the right eye 
and 20/20 in the left eye.  2005 private medical records show 
that in March 2005, the veteran's vision was rated as 20/80 
in the right eye and 20/20 in the left eye.  This appears to 
be the best corrected vision.  Different test results from 
later in March 2005 show that the veteran's vision was rated 
as 20/200 in the right eye and 20/20 in the left eye.  This 
appears to be the best corrected vision.  

The Board acknowledges that the visual acuity assessments 
from March 2005 are not consistent with each other and not 
consistent with prior test results from 2003.  Nevertheless, 
the Board notes that when viewing the evidence of record in 
the light most favorable to the veteran, the veteran's 
current corrected visual acuity appears to be 20/200 in the 
right eye and 20/20 in the left eye.  This visual acuity 
would warrant a 20 percent disability rating under Diagnostic 
Code 6077.  Moreover, the Board notes that the veteran's 
average concentric contraction of the visual field in the 
right eye is to 18.75 degrees and restriction to 15 degrees 
or less warrants a 20 percent disability rating.  

Therefore, after resolving the benefit of the doubt in favor 
of the veteran, the Board finds that the veteran's disability 
symptoms more closely approximate the rating criteria for a 
20 percent disability rating.  As such, the Board finds a 20 
percent disability rating is warranted in this instant case.  
Nevertheless, a disability rating in excess of 20 percent is 
not warranted as there is no evidence that the veteran has 
visual acuity of 20/40 or better in one eye and visual acuity 
of 10/200 or worse in the other eye or that her average 
concentric contraction of the visual field of either eye is 
to 5 degrees or less in order to warrant a 30 percent 
disability rating.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are devoid of reference 
to complaints or diagnosis of depression.  The veteran's 
September 1988 separation examination report shows that she 
denied depression or excessive worry and nervous trouble of 
any sort.  The same examination report noted that upon 
clinical examination, the veteran was determined to be within 
normal psychiatric limits.  The Board acknowledges that 
current VA treatment records show treatment for depression; 
however, there is no competent medical evidence of record 
which etiologically relates the veteran's current depression 
to her active duty service.

In light of the lack of evidence of any in-service event, 
injury or disease related to depression and the lack of 
competent medical evidence linking any current medical 
evidence of record to the veteran's active duty service, the 
Board finds that entitlement to service connection for 
depression is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for hiatal hernia is denied.

Entitlement to a disability rating of 20 percent, but no 
higher, for tunnel vision, right eye, is granted.

Entitlement to service connection for depression is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


